Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
22nd day of August, 2013, by and between Timios National Corporation, a Delaware
corporation (the “Corporation”), and                                  (“Agent”).

 

RECITALS

 

WHEREAS, the Corporation, which is organized under the General Corporation Law
of the State of Delaware (as amended, “DGCL”), wishes to enter into this
Agreement to set forth certain rights and obligations of the Agent and the
Corporation with respect to the Agent’s service as a [director/officer] of the
Corporation;

 

WHEREAS, it is essential to the Corporation that it be able to retain and
attract as directors and officers the most capable persons available;

 

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for the Corporation to attract and retain such persons;

 

WHEREAS, the Board of Directors of the Corporation has determined that the
increased difficulty in attracting and retaining such persons is detrimental to
the best interests of the Corporation’s stockholders and that the Corporation
should contractually obligate itself to indemnify, and to advance expenses on
behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Corporation free from undue
concern that they will not be so indemnified;

 

WHEREAS, the Board of Directors of the Corporation has elected the Agent as a
[director/officer] of the Corporation;

 

WHEREAS, Agent is performing a valuable service to the Corporation in serving as
[a director/an officer], and is expected to continue to perform additional
valuable service to the Corporation as [a director/an officer] in the future;

 

WHEREAS, the Corporation’s Amended and Restated Certificate of Incorporation
(the “Charter”) and Restated Bylaws (the “Bylaws”) include provisions providing
for the indemnification of the directors, officers, employees and other agents
of the Corporation, including persons serving at the request of the Corporation
in such capacities with other corporations or enterprises, as authorized by the
DGCL;

 

WHEREAS, the Charter, the Bylaws and the DGCL, by their non-exclusive nature,
permit contracts between the Corporation and its directors, officers, employees
and other agents with respect to indemnification of such persons;

 

WHEREAS, in recognition of Agent’s need for (a) substantial protection against
personal liability and Agent’s service to the Corporation in Agent’s capacity as
[a director/an officer] of the Corporation in addition to Agent’s reliance on
the Charter and the Bylaws, which

 

--------------------------------------------------------------------------------


 

Agent believes is inadequate in the present circumstances, and (b) specific
contractual assurance of Agent’s rights to full indemnification against risks
and expenses (regardless of, among other things, any amendment to or revocation
of the Charter and/or the Bylaws, any change in the composition of the
Corporation’s board of directors or a change in control of the Corporation);

 

WHEREAS, the Corporation intends that this Agreement provide Agent with greater
protection than that which is provided by the Charter and Bylaws;

 

WHEREAS, Agent may have certain rights to indemnification and/or insurance
provided by other entities and/or organizations which Agent and such other
entities and/or organizations intend to be secondary to the primary obligation
of the Corporation to indemnify Agent as provided herein, with the Corporation’s
acknowledgement and agreement to the foregoing being a material condition to
Agent’s willingness to continue to serve [as an officer/on the Board of
Directors] of the Corporation; and

 

WHEREAS, in order to induce Agent to continue to serve as [a director/an
officer] of the Corporation, the Corporation has determined and agreed to enter
into this Agreement with Agent.

 

NOW, THEREFORE, in consideration of the Agent’s continued service as [a
director/an officer] of the Corporation as contemplated in the recitals above,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Corporation and Agent hereby agree as
follows:

 

1.             Indemnity of Agent.  The Corporation agrees to hold harmless and
indemnify Agent to the fullest extent authorized or permitted by law, the
provisions of the Charter and the Bylaws, as the same may be amended from time
to time (but, only to the extent that such amendment permits the Corporation to
provide broader indemnification rights than such law, the Charter or the Bylaws
permitted prior to adoption of such amendment).  For purposes of this Agreement,
the meaning of the phrase “to the fullest extent authorized or permitted by law”
shall include, but not be limited to: (i) to the fullest extent authorized or
permitted by the provision of the DGCL that authorizes or contemplates
additional indemnification by agreement, or the corresponding provision of any
amendment to or replacement of the DGCL or such provision thereof; and (ii) to
the fullest extent authorized or permitted by any amendments to or replacements
of the DGCL adopted after the date of this Agreement that increase the extent to
which a corporation may indemnify its directors and officers.

 

2.             Additional Indemnity.  In addition to and not in limitation of
the indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 3 hereof, the Corporation further agrees to hold
harmless and indemnify Agent:

 

(a)           against any and all (i) expenses (including attorneys’ fees),
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in any threatened, pending or

 

2

--------------------------------------------------------------------------------


 

completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including any appeal thereof or related thereto (a
“Proceeding”), or responding to, or objecting to, a request to provide discovery
in any Proceeding, (ii) damages, judgments, fines and amounts paid in settlement
and any other amounts that Agent becomes legally obligated to pay (including any
federal, state or local taxes imposed on Agent as a result of receipt of
reimbursements or advances of expenses under this Agreement) and (iii) the
premium, security for, and other costs relating to any costs bond, supersedes
bond, or other appeal bond or its equivalent, whether civil, criminal,
arbitrational, administrative or investigative with respect to any Proceeding
(items under clauses, (i), (ii) and (iii), collectively, the “Expenses”)
actually and reasonably incurred by Agent, or on Agent’s behalf, because of any
claim or claims made against or by him in connection with any Proceeding,
whether formal or informal (including an action by or in the right of the
Corporation), to which Agent is, was or at any time becomes a party or a
witness, or is threatened to be made a party to,  participant in or a witness
with respect to, by reason of the fact that Agent is, was or at any time becomes
a director, officer, employee or other agent of the Corporation, or is or was
serving or at any time serves at the request of the Corporation as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise (“Corporate Status”);

 

(b)           against any and all Expenses actually and reasonably incurred by
Agent, or on Agent’s behalf, if Agent is, or is threatened to be made, a party
to or a participant in any Proceeding by or in the right of the Corporation to
procure a judgment in its favor;

 

(c)           against any and all Expenses actually and reasonably incurred by
Agent, or on Agent’s behalf, if Agent is, by reason of his or her Corporate
Status, a witness in any Proceeding to which Agent is not a party and is not
threatened to be made a party; and

 

(d)           otherwise to the fullest extent as may be provided to Agent by the
Corporation under the non-exclusivity provisions of the DGCL, the Charter and
the Bylaws.

 

3.             Limitations on Additional Indemnity.  No indemnity pursuant to
Section 2 hereof shall be paid by the Corporation:

 

(a)           on account of any claim or Proceeding against Agent for an
accounting of profits made from the purchase or sale by Agent of securities of
the Corporation pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934, as heretofore or hereafter amended (the “Exchange Act”),
or similar provisions of any federal, state or local law if the final,
non-appealable judgment of a court of competent jurisdiction finds Agent to be
liable for disgorgement under Section 16(b) of the Exchange Act;

 

3

--------------------------------------------------------------------------------


 

(b)           on account of Agent’s conduct that is established by a final,
non-appealable judgment of a court of competent jurisdiction as knowingly
fraudulent or deliberately dishonest or that constituted willful misconduct;

 

(c)           for which payment is actually made to Agent under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment actually
received by Agent under such insurance, clause, bylaw or agreement;

 

(d)           if and to the extent indemnification is prohibited by applicable
law; or

 

(e)           in connection with any Proceeding (or part thereof) initiated by
Agent, against the Corporation or its directors, officers, employees or other
agents, unless (i) such indemnification is expressly required to be made by law,
(ii) the Corporation has joined in the Proceeding (or relevant part thereof),
(iii) the board of directors of the Corporation has consented to the initiation
of such Proceeding, (iv) such indemnification is provided by the Corporation, in
its sole discretion, pursuant to the powers vested in the Corporation under the
DGCL, or (v) the Proceeding (or relevant part thereof) is initiated pursuant to
Section 12 hereof.

 

4.             Continuation of Indemnity.  All agreements and obligations of the
Corporation contained herein shall continue during the period Agent is a
director, officer, employee or other agent of the Corporation (or is or was
serving at the request of the Corporation as a director, officer, employee or
other agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise) and shall continue thereafter so long as Agent
shall be subject to any possible claim or threatened, pending or completed
Proceeding, whether civil, criminal, arbitrational, administrative or
investigative, including any appeal thereof or relating thereto, in respect of
which Agent is granted rights of indemnification or advancement of Expenses
hereunder, in each case, by reason of the fact of the Agent’s Corporate Status.

 

5.             Partial Indemnification.  Agent shall be entitled under this
Agreement to indemnification by the Corporation for a portion of the Expenses,
judgments, fines and amounts paid in settlement and any other amounts that Agent
becomes legally obligated to pay in connection with any Proceeding referred to
in Section 2 hereof even if not entitled hereunder to indemnification for the
total amount thereof, and the Corporation shall indemnify Agent for the portion
thereof to which Agent is entitled.

 

6.             Notification and Defense of Claim.  To obtain indemnification
under this Agreement, Agent shall submit to the Corporation a written request
therefor.  As soon as practicable, and in any event, not later than thirty (30)
days after Agent becomes aware, by written or other overt communication, of any
pending or threatened litigation, claim or assessment, Agent will, if a claim in
respect thereof is to be made against the Corporation under this Agreement,
notify the Corporation of such pending or threatened litigation, claim or
assessment; but the omission so to notify the Corporation will not relieve it
from any liability which it may have to Agent otherwise than under this
Agreement and any delay in so notifying the Corporation shall not constitute a
waiver by Agent of any rights under this Agreement.  With

 

4

--------------------------------------------------------------------------------


 

respect to any such pending or threatened litigation, claim or assessment as to
which Agent notifies the Corporation of the commencement thereof:

 

(a)           the Corporation will be entitled to participate therein at its own
expense;

 

(b)           except as otherwise provided below, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense thereof, with counsel
reasonably satisfactory to Agent. After notice from the Corporation to Agent of
its election to assume the defense thereof, the Corporation will not be liable
to Agent under this Agreement for any legal or other expenses subsequently
incurred by Agent in connection with the defense thereof except for reasonable
costs of investigation or otherwise as provided below. Agent shall have the
right to employ separate counsel in such Proceeding but the fees and expenses of
such counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at the expense of Agent unless (i) the employment of
counsel by Agent has been authorized by the Corporation, (ii) Agent shall have
reasonably concluded, and so notified the Corporation, that there may be a
conflict of interest between the Corporation and Agent in the conduct of the
defense of such action, or (iii) the Corporation shall not in fact have employed
counsel to assume the defense of Agent in connection with such action, in any of
such cases the fees and expenses of Agent’s separate counsel shall be at the
expense of the Corporation.  The Corporation shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Corporation or as to
which Agent shall have made the conclusion provided for in clause (ii) above;
and

 

(c)           the Corporation shall not be liable to indemnify Agent under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.  The Corporation shall not enter into any settlement in
connection with a Proceeding in any manner which would impose any Expenses,
penalties (whether civil or criminal) or limitation on Agent without Agent’s
written consent, which may be given or withheld in Agent’s sole discretion.

 

7.             Expenses.  The Corporation shall advance, to the extent not
prohibited by law, all Expenses actually and reasonably incurred by Agent in
connection with any Proceeding promptly following request therefor, but in any
event no later than twenty (20) days, after the receipt by the Corporation of a
written statement or statements requesting such advances (which shall include
invoices received by Agent in connection with such Expenses but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditure made that would cause Agent to waive any privilege
accorded by applicable law shall not be included with the invoice) from time to
time, whether prior to or after the final disposition of any Proceeding.  The
right to advancement described in this Section 7 is vested.  Advances shall be
unsecured and interest free. Advances shall be made without regard to Agent’s
ability to repay the expenses and without regard to Agent’s ultimate entitlement
to indemnification under the other provisions of this Agreement. Agent shall
qualify for advances upon the execution and delivery to the Corporation of this
Agreement which shall constitute an

 

5

--------------------------------------------------------------------------------


 

undertaking providing that Agent undertakes to the fullest extent required by
law to repay the advance if and to the extent that it is ultimately determined
by a court of competent jurisdiction in a final, non-appealable judgment that
Agent is not entitled to be indemnified by the Corporation. The right to
advances under this Section 7 shall in all events continue until final
disposition of any Proceeding, including any appeal therein.

 

8.             Contribution.

 

(a)           Whether or not the indemnification provided in Section 2 is
available, in respect of any Proceeding in which the Corporation is jointly
liable with Agent (or would be if joined in such Proceeding), the Corporation
shall pay, in the first instance, the entire amount of any judgment or
settlement of such Proceeding without requiring Agent to contribute to such
payment and the Corporation hereby waives and relinquishes any right of
contribution it may have against Agent.  The Corporation shall not enter into
any settlement of any Proceeding in which the Corporation is jointly liable with
Agent (or would be if joined in such Proceeding) unless such settlement provides
for a full and final release of all claims asserted against Agent.

 

(b)           Without diminishing or impairing the obligations of the
Corporation set forth in Section 8(a), if, for any reason, Agent shall elect or
be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed Proceeding in which the Corporation is jointly
liable with Agent (or would be if joined in such Proceeding), the Corporation
shall contribute to the amount of Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Agent in
proportion to the relative benefits received by the Corporation and all
officers, directors or employees of the Corporation, other than Agent, who are
jointly liable with Agent (or would be if joined in such Proceeding), on the one
hand, and Agent, on the other hand, from the transaction from which such
Proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Corporation and all officers,
directors or employees of the Corporation other than Agent who are jointly
liable with Agent (or would be if joined in such Proceeding), on the one hand,
and Agent, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which the law may require to be considered.  The
relative fault of the Corporation and all officers, directors or employees of
the Corporation, other than Agent, who are jointly liable with Agent (or would
be if joined in such Proceeding), on the one hand, and Agent, on the other hand,
shall be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

 

(c)           The Corporation hereby agrees to fully indemnify and hold Agent
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Corporation, other than Agent, who may be jointly
liable with Agent.

 

(d)           To the fullest extent permissible under applicable law, if the

 

6

--------------------------------------------------------------------------------


 

indemnification provided for in this Agreement is unavailable to Agent for any
reason whatsoever, the Corporation, in lieu of indemnifying Agent, shall
contribute to the amount actually and reasonably incurred by Agent, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Corporation and Agent as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Corporation (and its directors, officers,
employees and agents) and Agent in connection with such event(s) and/or
transaction(s).

 

9.             Presumptions and Effect of Certain Proceedings.

 

(a)           In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Agent is entitled to indemnification under this Agreement if Agent has submitted
a request for indemnification in accordance with Section 6 of this Agreement,
and the Corporation shall, to the fullest extent not prohibited by law, have the
burden of proof to overcome that presumption in connection with the making by
such person , persons or entity of any determination contrary to that
presumption.

 

(b)           Without limiting the foregoing, if any Proceeding is disposed of
on the merits or otherwise (including a disposition without prejudice), without
(i) the final disposition being adverse to Agent, (ii) a final adjudication by a
court of competent jurisdiction that Agent was liable to the Corporation,
(iii) a plea of guilty (iv) a final adjudication by a court of competent
jurisdiction that Agent did not act in good faith, and in a manner Agent
reasonably believed to be in or not opposed to the best interests of the
Corporation, or (v) with respect to any criminal proceeding, a final
adjudication by a court of competent jurisdiction that Agent had reasonable
cause to believe Agent’s conduct was unlawful, Agent shall be considered for the
purposes hereof to have been wholly successful with respect thereto.

 

(c)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Agent to
indemnification or create a presumption that Agent did not act in good faith and
in a manner which he or she reasonably believed to be in or not opposed to the
best interests of the Corporation or, with respect to any criminal Proceeding,
that Agent had reasonable cause to believe that such Agent’s conduct was
unlawful.

 

(d)           For purposes of any determination of good faith, Agent shall be
deemed to have acted in good faith to the extent Agent relied in good faith on
(i) the records or books of account of the Corporation, including financial
statements , (ii) information supplied to Agent by the officers of the
Corporation in the course of their duties, (iii) the advice of legal counsel for
the Corporation or its board of directors or

 

7

--------------------------------------------------------------------------------


 

counsel selected by any committee of the board of directors or (iv ) information
or records given or reports made to the Corporation by an independent certified
public accountant, an appraiser, investment banker or other expert selected with
reasonable care by the Corporation or its board of directors or any committee of
the board of directors.

 

10.          Information Sharing.  To the extent that the Corporation receives a
request or requests from a governmental third party or other licensing or
regulating organization (the “Requesting Agency”), whether formal or informal,
to produce documentation or other information concerning an investigation,
whether formal or informal, being conducted by the Requesting Agency, and such
investigation is reasonably likely to include review of any actions or failures
to act by Agent, the Corporation shall promptly give notice to Agent of said
request or requests and any subsequent request.  In addition, the Corporation
shall provide Agent with a copy of any and all information or documentation that
the Corporation shall provide to the Requesting Agency.

 

11.          No Imputation.  The knowledge and/or actions, or failure to act, of
any director, officer, agent or employee of the Corporation or the Corporation
itself shall not be imputed to Agent for purposes of determining any rights
under this Agreement.

 

12.          Enforcement.

 

(a)           Any right to indemnification or advances granted by this Agreement
to Agent shall be enforceable by or on behalf of Agent in any court of competent
jurisdiction if (i) the claim for indemnification or advances is denied, in
whole or in part, (ii) no disposition of such claim is made within ninety (90)
days of request therefor; (iii) advancement of Expenses is not timely made
pursuant to Section 7, (iv) payment of indemnification pursuant to this
Agreement is not made within ten (10) days after a determination has been made
that Agent is entitled to indemnification or (v) the Corporation or any other
person or entity takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, Agent the benefits provided or
intended to be provided to Agent hereunder, Agent shall be entitled to an
adjudication by the Delaware Court of Chancery of Agent’s entitlement to such
indemnification or advancement of Expense, and the Corporation shall not oppose
Agent’s right to seek any such adjudication in accordance with this Agreement. 
Agent, in such enforcement action, if successful in whole or in part, shall be
entitled to be paid also the Expenses of prosecuting Agent’s claim.  It shall be
a defense to any action for which a claim for indemnification is made under
Section 2 hereof (other than an action brought to enforce a claim for advance or
reimbursement of Expenses under this Agreement, provided that the required
undertaking has been tendered to the Corporation) that Agent is not entitled to
indemnification because of the limitations set forth in Section 3 hereof. 
Neither the failure of the Corporation (including its board of directors or its
stockholders, or any subgroup of such directors or stockholders) to have made a
determination prior to the commencement of such enforcement action that
indemnification of Agent is proper in the circumstances, nor an actual
determination by the Corporation (including its board of directors or its
stockholders, or any subgroup of such directors or stockholders) that such

 

8

--------------------------------------------------------------------------------


 

indemnification is improper shall be a defense to the action or create a
presumption that Agent is not entitled to indemnification under this Agreement
or otherwise.

 

(b)           To the fullest extent not prohibited by law, the Corporation shall
be precluded from asserting in any judicial proceeding commenced pursuant to
this Section 12 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court that the
Corporation is bound by all the provisions of this Agreement. If a determination
shall have been made pursuant to this Agreement that Agent is entitled to
indemnification, the Corporation shall be bound by such determination in any
Proceeding commenced pursuant to this Section 12, absent (i) a misstatement by
Agent of a material fact, or an omission of a material fact necessary to make
Agent’s statements not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

13.          Subrogation.  In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Agent, who shall execute all documents required and shall
do all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.  Notwithstanding
anything to the contrary herein, the Corporation acknowledges that Agent has
certain rights to indemnification and advancement of expenses provided by New
Leaf Venture Partners and certain of its respective affiliates (collectively,
the “Third-Party Indemnitors”). The Corporation on behalf of itself
(notwithstanding anything to the contrary in Section 3(c) or elsewhere in this
Agreement) and any insurers providing liability insurance pursuant to
Section 15, hereby agrees (i) that the Corporation is the indemnitor of first
resort (i.e., its obligations to Agent are primary and any obligation of the
Third-Party Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by Agent are secondary), (ii) that the
Corporation shall be required to advance the full amount of expenses incurred by
Agent and shall be liable for the full amount of all Expenses, judgments,
penalties, fines and amounts paid in settlement to the extent legally permitted
and as required by the terms of this Agreement and the Charter or Bylaws (or any
other agreement between the Corporation and Agent), without regard to any rights
Agent may have against the Third-Party Indemnitors, and, (iii) that the
Corporation and each insurer providing liability insurance pursuant to
Section 15 each hereby irrevocably waives, relinquishes and releases the
Third-Party Indemnitors from any and all claims against the Third-Party
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof.  The Corporation further agrees that no advancement or payment
by the Third-Party Indemnitors on behalf of Agent with respect to any claim for
which Agent has sought indemnification from the Corporation shall affect the
foregoing and the Third-Party Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of Agent against the Corporation.  The Third-Party
Indemnitors are express third-party beneficiaries of the terms of this
Section 13 and the Corporation agrees to take such further action as may be
requested by any Third-Party Indemnitor to effectuate the contractual
arrangement between the Corporation and the Third-Party Indemnitor as set forth
herein.

 

14.          Non-Exclusivity of Rights.  The rights conferred on Agent by this
Agreement shall not be exclusive of any other right which Agent may have or
hereafter acquire under any statute, provision of the Charter or Bylaws,
agreement, vote of stockholders or directors, or

 

9

--------------------------------------------------------------------------------


 

otherwise, both as to action in Agent’s official capacity and as to action in
another capacity while holding office. To the extent that a change in applicable
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Charter or
Bylaws and this Agreement, it is the intent of the parties hereto that Agent
shall enjoy by this Agreement the greater benefits so afforded by such change,
subject to the restrictions expressly set forth herein or therein.  Except as
expressly set forth herein, no right or remedy herein conferred is intended to
be exclusive of any other right or remedy, and every other right and remedy
shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  Except
as expressly set forth herein, the assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

15.          Insurance. To the extent that the Corporation maintains an
insurance policy or policies providing liability insurance for directors,
trustees, general partners, managing members, officers, employees, agents or
fiduciaries of the Corporation, Agent shall be covered by such policy or
policies (including with respect to prior service) to the same extent as the
most favorably-insured persons under such policy or policies in a comparable
position.

 

16.          Enforcement; Survival of Rights.

 

(a)           The Corporation expressly confirms and agrees that the Corporation
has entered into this Agreement and assumed the obligations imposed on it hereby
in order to induce Agent to continue to serve as [a director/an officer] of the
Corporation, and the Corporation acknowledges that Agent is relying upon this
Agreement in serving the Corporation in such capacity.

 

(b)           The rights conferred on Agent by this Agreement shall continue
after Agent has ceased to be a director, officer, employee or other agent of the
Corporation or to serve at the request of the Corporation as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, and shall inure to
the benefit of Agent’s heirs, executors and administrators.

 

(c)           The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.

 

(d)           The Corporation and Agent agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Agent and
the Corporation irreparable harm.  Accordingly, the parties hereto agree that
each of the Corporation and the Agent may enforce this Agreement by seeking
injunctive relief and/or specific performance hereof, without any necessity of
showing actual damage or irreparable harm and that by seeking injunctive relief
and/or specific performance, they shall not be precluded from seeking or
obtaining any other relief to which they may be

 

10

--------------------------------------------------------------------------------


 

entitled. The Corporation and Agent further agree that they shall be entitled to
such specific performance and injunctive relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, without the necessity
of posting bonds or other undertaking in connection therewith.  The Corporation
and Agent acknowledge that in the absence of a waiver, a bond or undertaking may
be required by the Delaware Court of Chancery, and they hereby waive any such
requirement of such a bond or undertaking.

 

17.          Separability.  Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid, illegal or unenforceable for any
reason, (i) such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) and such
other provisions shall remain enforceable to the fullest extent permitted by
law; (ii) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (iii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
 Furthermore, if this Agreement shall be invalidated in its entirety on any
ground, then the Corporation shall nevertheless indemnify Agent to the fullest
extent provided by the Charter, the Bylaws, the DGCL or any other applicable
law.

 

18.          Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to its principles of conflicts of laws.  The Corporation and Agent hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement may be brought in the Delaware Court
of Chancery, (ii) consent to submit to the jurisdiction of the Delaware Court of
Chancery for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court of Chancery, and
(iv) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court of Chancery has been brought in an
improper or inconvenient forum.

 

19.          Amendment and Termination.  No amendment, modification, termination
or cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

20.          Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute but one and the same
Agreement.  Only one such counterpart need be produced to evidence the existence
of this Agreement.

 

21.          Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(i) upon delivery if delivered by hand to the party to whom such communication
was directed or (ii) upon the third business day

 

11

--------------------------------------------------------------------------------


 

after the date on which such communication was mailed if mailed by certified or
registered mail with postage prepaid:

 

(a)           If to Agent, at the address indicated on the signature
page hereof.

 

(b)           If to the Corporation, to:

 

Timios National Corporation

4601 Fairfax Drive, Suite 1200

Arlington, Virginia 22203

Attention:   Chief Executive Officer

 

or to such other address as may have been furnished to Agent by the Corporation.

 

22.          Headings.  The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

 

[Remainder of Page Intentionally Left Blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

 

TIMIOS NATIONAL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AGENT

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

 

 

--------------------------------------------------------------------------------